CaS ask AM ovcb ORE DAK DBRUMRBHE? HIP AEP Fage,4,082

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JANE DOE XIX,

DARREN K. INDYKE and RICHARD D. KAHN,
in their capacities as co-executors of the ESTATE OF
JEFFREY EDWARD EPSTEIN,

|

Plaintiff,
Ws Case No. 1:20-cv-10922

Defendants.

 

 

ORDER ON PLAINTIFF’S ANONYMITY

IT IS HEREBY ORDERED that any person subject to this Order, including the parties to

this action and their respective counsel of record, shall adhere to the following terms:

l.

112360967v1

Within three (3) days of entry of this Order, Counsel of Record for Plaintiff shall disclose
Plaintiff's identity to Counsel of Record for Defendants, in writing.

Counsel of Record for Defendants may disclose Plaintiff's identity only to Defendants and
any attorneys, paralegals, and clerical or other assistants working with or for Defendants
on matters related to this action; and the recipients of such information shall not disclose it
to any other persons.

If Defendants wish to disclose Plaintiff s identity to any person not otherwise permitted to
receive such information under this Order, Defendants are limited to doing so in connection
with defending this action, and must require such person to first execute a non-disclosure
agreement, in a form agreed to by the parties, that prevents such person from disclosing
Plaintiff's identity to any other persons. Defendants must maintain a list of all such persons
to whom Plaintiff's identity is disclosed and copies of the executed non-disclosure
agreements, all of which are subject to in camera inspection.

. All portions of pleadings, motions or other papers filed with the Court that disclose

Plaintiff's identity shall be filed under seal with the Clerk of the Court and kept under seal
until further order of the Court. The parties shall use their best efforts to minimize such
sealing. Any party filing a motion or any other papers with the Court under seal shall also
publicly file a redacted copy of the same, via the Court’s Electronic Case Filing system,
that redacts the Plaintiff's identity and text that would reveal Plaintiff's identity.

The parties may seek to modify or amend this Order at any time upon motion to the Court
or by stipulation.

SO ORDERED

 

aa A RAOLAN O9bi /;
- oT deh

 
Casast 4020VcVOR RR DAI K Deut 7 FERe Pgh esed, Bots

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JANE DOE XIX,

Plaintiff,

“ Case No. 1:20-cv-10922

DARREN K. INDYKE and RICHARD D. KAHN .
in their capacities as co-executors of the ESTATE OF
JEFFREY EDWARD EPSTEIN,

Defendants.

 

LE , acknowledge that I understand that the identity of the
Plaintiff in this action is confidential. | agree that: (1) I will hold in confidence Plaintiff's identity;

(2) I will use Plaintiffs identity only in connection with this litigation: and (3) I will take all due
precautions to prevent the unauthorized or inadvertent disclosure of Plaintiff's identity.

 

By acknowledging these obligations under this Non-Disclosure Agreement, I understand
that | am submitting myself to the jurisdiction of the United States District Court for the Southern
District of New York for the purpose of any issue or dispute arising hereunder, and that my willful
violation of any term of the Non-Disclosure Agreement could subject me to punishment for
contempt of court.

Dated:

 

[Signature]

112360967v1

 
